DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
Response to Amendment
Applicant’s amendment filed on 3/22/2021 has been entered. Claims 1, 11, 13, 15-17, 19, 21 and 24 are amended. Claims 27-30 are newly added. Claims 1, 5-7, 10-17, 19, 21-22, 24-30 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1, 5-7, 10-17, 19, 21-22, 24-26 have been considered but are not persuasive.
Applicant argues in the 4th paragraph of page 8 that Greenbaum or Steingraber don’t teach a canal as claimed in claim 1. The examiner respectfully disagrees. Greenbaum discloses the canal (via opening 141 to allow reception of audio signal 134, col. 6, lines 4-19).
	Applicant next argues Greenbaum or Steingraber don’t teach “determine a measurement of a pressure different and a frequency indicated by the signal from the detector; determine whether the measurement of the pressure difference and frequency is indicative of receipt of the audio authentication signal or the occurrence of the puff by the user”. The examiner cited Inoda in view of the amendment. Inoda teaches determine pressure and frequency (via background noise is attenuated 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the unsealed differential pressure sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 6, 9, 10, 25, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum (US 10,531,693), and further in view of Steingraber (US 2015/0053217).
Regarding claims 1, 25, Greenbaum discloses a system and method comprising:
an age verification system configured to verify an age of a user (via authentication information including age, col. 7, lines 29-55);
a host device configured to communicate with the age verification system and configured to transmit an audio signal from a speaker based on the verification of the user (via signal 134 from host 
an aerosol delivery device including a power source configured to be authenticated in response to receipt and confirmation of the audio signal from the host device (via vaporization device 100 activation based on matching of authentication code, col. 8, lines 4-15; including battery 126, col. 4, lines 45-50);
wherein the aerosol delivery device comprises processing circuitry, an audio detector (via processor 132 and receiver 137 to detect audio key, col. 5, lines 29-45 and col. 8, lines 1-3),
and a canal extending from an external surface of a housing of the aerosol delivery device to an internal space within which the audio detector is disposed, an opening of the canal on the external surface of the housing being an indicator for adjacent placement of the speaker of the host device to cause an audio signal from the speaker of the host device to travel through the canal to be received by the audio detector (via opening 141 to allow reception of audio signal 134, col. 6, lines 4-19).
wherein the audio detector is configured to sense an audio signal from the host device (via receiver 137, which receives the signal 134 and communicates information in the signal 134 (e.g., the activation code) to the processor 132. The receiver 137 may include any type of communication interface (e.g. a wireless interface) configured to operate in accordance with any suitable protocol(s). For example, the receiver 137 may be configured to communicate using an audio signal and/or a voice input, col. 5, lines 29-45 and col. 8, lines 1-3);
wherein processing circuitry of the aerosol delivery device is configured to:
receive a signal from the audio detector, in response to the signal from the audio detector being based on the audio signal, translate the signal and determine if the translation is correct for authenticating the aerosol delivery device, and in response to the signal from the audio detector 
Greenbaum fails to specifically disclose the audio detector is further configured to sense a puff on the aerosol delivery device by a user and the heater is activated in response to sensing the puff.
Steingraber teaches a method and device for activating an electronic cigarette device, the device includes a puff sensor to activate a heater of the device (Para. 49).
From the teachings of Steingraber, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenbaum to include the audio detector is further configured to sense a puff on the aerosol delivery device by a user and the heater is activated in response to sensing the puff in order to selectively activate the heater, thereby reduce power consumption in the battery.
Regarding claim 5, Greenbaum discloses wherein the heater in the aerosol delivery device generates an aerosol for inhalation (via heating element 124, col. 4, lines 41-44).
Regarding claim 6, Greenbaum and Steingraber discloses the audio detector further comprises: a microphone configured to detect the audio signal and the puff on the aerosol delivery device (see rejection on claim 1 above).
Regarding claim 9, Greenbaum discloses the host device comprises a computing device with a speaker that transmits the audio signal (via device 102 to transmit signal 134 as audio signal to be received by audio receiver 137, col. 5, lines 30-45 and col. 8, lines 4-15).
Regarding claim 10, Greenbaum discloses the host device accesses a user profile for the user for the authentication (via memory 168 storing user information to identify user age, col. 7, lines 40-55).
Regarding claim 29, Steingraber discloses the audio detector comprises an unsealed differential pressure sensor (via sound holes 132 and 133, Para. 55 and 18).

Steingraber doesn’t provide a dimension for the apertures. Therefore there is no requirement for the apertures to be identical. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenbaum and Steingraber to include the apertures are different diameters, thereby prevent the need to provide identical apertures, and make production of the sensors less costly.
Claim 7, 11, 15-17, 19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum and Steingraber, and further in view of Inoda (US 2011/0233692).
Regarding claim 7, Greenbaum fails to disclose a MEMS electret microphone using a film diaphragm.
Inoda teaches the use of a MEMS electret microphone using a film diaphragm (Para. 51).
From the teachings of Inoda, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenbaum and Steingraber to include a MEMS electret microphone using a film diaphragm as simple substitution of one type of microphone for another type of microphone has been held to require only routine skill in the art.
Regarding claim 11, 15, 16, 17, 21, Greenbaum and Steingraber discloses the structural elements of the claimed invention including a power source (see rejection of claim 1 above; and battery 126, col. 4, lines 45-50),
but fails to disclose the detector sensing changes in pressure caused by the audio authentication signal and providing a signal based on the changes in pressure caused by the audio authentication signal to signal detector circuitry of the aerosol delivery device; determining, by the signal detector circuitry, a 
Inoda teaches a microphone can be configured to detect pressure changes caused by an audio signal and the frequency of the audio signal (via background noise is attenuated while the user’s voice frequencies are detected, Para. 3, 48, 51 and 72).
From the teachings of Inoda, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenbaum and Steingraber to include the detector sensing changes in pressure caused by the audio authentication signal and providing a signal based on the changes in pressure caused by the audio authentication signal to signal detector circuitry of the aerosol delivery device; determining, by the signal detector circuitry, a measurement of a pressure difference and a frequency indicated by the signal from the detector; and determining whether the measurement of the pressure difference and frequency is indicative of receipt of the audio authentication signal or an occurrence of a puff by the user in order to reduce size/weight of audio detector.
Regarding claim 19, Greenbaum and Steingraber discloses the audio detector further comprises: a microphone configured to detect the audio signal and the puff on the aerosol delivery device (see rejection on claim 1 above).
Regarding claim 22, Greenbaum discloses an aerosol production component coupled with the power source such that the aerosol production component receives power to generate the aerosol (via heating element 124, col. 4, lines 56-60).

Claim 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum, Steingraber, Inoda, and further in view of Cohen (US 2006/0110011).

Cohen teaches a method to authenticate a caller by a help desk operator by asking identifying questions (Para. 110).
From the teachings of Cohen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenbaum, Inoda and Steingraber to include receiving a request comprises receiving a telephone call from the user in order to authenticate the user by asking identifying questions, thereby improve security.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum, Inoda, Steingraber and Cohen, and further in view of Castro (US 2007/0187482).
Regarding claim 13, the combination of Greenbaum, Inoda, Steingraber and Cohen fails to disclose the audio signal is transmitted through the telephone call to be detected by audio detector of the aerosol delivery device.
Castro teaches a system to emit an audio tone in a phone call upon validation of a user transaction (via the server system 20 then validates said transaction by producing a signal such as, but not limited to an audio tones. Said audio tone, either authorizing or declining said selected transaction, is then transmitted to the terminal 30, through the use of the communication device 10, Para. 34).
From the teachings of Castro, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenbaum, Inoda, Steingraber and Cohen to include the audio signal is transmitted through the telephone call to be detected by the audio detector of the aerosol delivery device in order to securely provide the signal needed to allow the use of the aerosol delivery device, thereby improve security.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum and Steingraber, and further in view of Cameron (US 2016/0331037).

Cameron teaches that aerosol delivery devices can be configured to include an audio detector disposed between a mouth end opening of a control body of the aerosol delivery device and a cartridge (via microphone 908 disposed between mouth end and cartridge 202, Para. 106, 88 and Fig. 8-9).
From the teachings of Cameron, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenbaum and Steingraber to include the audio detector is disposed between a mouth end opening of a control body of the aerosol delivery device and the consumable as an aerosol delivery device can be configured in different ways to improve audio detection.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum and Steingraber, and further in view of Leong (US 2014/0230038).
Regarding claim 26, Greenbaum and Steingraber fails to disclose the tone sequence is based on an identification code of the aerosol delivery device.
Leong teaches authentication a device based on the identification code received (Para. 25 and 32).
From the teachings of Leong, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenbaum and Steingraber to include the tone sequence is based on an identification code of the aerosol delivery device in order to improve security.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum, Steingraber, Leong, and further in view of Etchegoyen (US 2013/0203350).

Etchegoyen teaches an audio signal for authentication can be configured to include sound between 10 Hz and 20 Hz (Para. 13 and 28).
From the teachings Etchegoyen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenbaum, Steingraber, Leong to include wherein at least one tone in the tone sequence has a frequency between 10 Hz and 20 Hz as taught by Etchegoyen to use a wide range of frequencies dependent on situation.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum and Steingraber, and further in view of Van Gerwen (US 9,071,910).
Regarding claim 28, Steingraber teaches the differential pressure sensor (Para. 18), but Greenbaum and Steingraber fails to disclose the audio detector comprises a sealed differential pressure sensor.
Van Gerwen teaches a microphone including a sealed differential pressure sensor (abstract).
From the teachings of Van Gerwen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Greenbaum and Steingraber to include the audio detector comprises a sealed differential pressure sensor in order to protect the pressure sensor.







Conclusion
                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689